Dismissed and Opinion Filed May 19, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00128-CV

                   IN THE INTEREST OF A.B.K., A CHILD

                On Appeal from the 470th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 470-30142-2019

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
      This accelerated appeal arises from a suit by the Texas Department of Family

and Protective Services (Department) seeking the termination of parental rights. See

TEX. R. APP. P. 28.4. On August 21, 2020, the trial court signed an order terminating

the parental rights of A.B.K.’s parents. Appellant, A.B.K.’s maternal grandfather,

filed a petition in intervention requesting that the termination order be vacated and

that he be appointed sole managing conservator of the child. The prospective

adoptive parents also filed a petition in intervention requesting that they be appointed

joint managing conservators of the child. After the adoption was finalized, the

Department filed a motion to dismiss its “conservatorship as to the child.” The trial

court granted the motion and dismissed the conservatorship on December 1, 2020.
Appellant then filed both an amended petition in intervention and a motion for new

trial on December 18, 2020. Appellant also filed a notice of restricted appeal of the

dismissal order on February 26, 2021.

       By letter dated April 14, 2021, we questioned our jurisdiction over this

accelerated appeal. We instructed appellant to file a letter brief with an opportunity

for appellees to respond.

       Appeals in parental termination cases are accelerated. See TEX. R. APP. P.

28.4(a)(1). A “parental termination case” means a suit in which termination of the

parent-child relationship is at issue. See id. 28.4(a)(2)(A). In an accelerated appeal,

a notice of appeal is due within twenty days or, with an extension motion, thirty-five

days after the date the judgment is signed. See id. 26.1(b), 26.3. In the absence of a

timely notice of appeal, this Court lacks jurisdiction over the appeal. See Brashear v.

Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—

Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of appeal is

jurisdictional).

       In his letter brief, appellant agrees this is not a proper restricted appeal because

he filed a timely motion for new trial. See TEX. R. APP. P. 25.1(7)(B) (restricted

appeal not available if party files timely post-judgment motion). However, he asserts

the appeal is a timely regular appeal because it was filed within ninety days of the

date of the order. See id. 26.1. We disagree. In his petition in intervention that was

appellant’s live pleading when the trial court signed the dismissal order, appellant

sought to vacate the trial court’s August 21, 2020 final order terminating the parental

                                           –2–
rights of A.B.K.’s parents. Thus, termination of the parent-child relationship was

still at issue. For this reason, this appeal is controlled by rule 28.4(a)(1)’s accelerated

designation. See id. 28.4(a)(1), (a)(2)(A).

      The cases appellant relies on in his letter brief are inapplicable because they

concern the sufficiency of the notice of appeal instead of the timeliness of the notice

of appeal. See In re J.M., 396 S.W.3d 528, 531 (Tex. 2013) (combined motion for

new trial and notice of appeal sufficient to invoke appellate court’s jurisdiction);

Warwick Towers Council of Co-Owners v. Paul Warwick, L.P., 244 S.W.3d 838,

839 (Tex. 2008) (per curiam) (insurer made bona fide attempt to appeal by filing

notice of appeal in name of its insured).

      Appellant’s notice of appeal was due December 21, 2020 or, with an extension

motion, January 5, 2021. See TEX. R. APP. P. 26.1(b), 26.3. The notice of appeal

filed on February 26, 2021 was untimely and failed to invoke this Court’s

jurisdiction. Accordingly, we dismiss the appeal. See id. 42.3(a).




                                              /Bill Pedersen, III//
200128f.p05                                   BILL PEDERSEN, III
                                              JUSTICE




                                            –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF A.B.K., A                On Appeal from the 470th Judicial
CHILD                                       District Court, Collin County, Texas
                                            Trial Court Cause No. 470-30142-
No. 05-21-00128-CV                          2019.
                                            Opinion delivered by Justice
                                            Pedersen, III. Justices Partida-
                                            Kipness and Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee the Texas Department of Family and Protective
Services recover its costs of this appeal from appellant James Edward Moya, Jr.


Judgment entered this 19th day of May 2021.




                                      –4–